Reagan, District Judge.
William E. Klabunde appeals from an order of the District Court dismissing his application to modify custody provisions of a divorce decree. The order of dismissal was entered on appellee’s motion at the close of appellant’s case-in-chief. The nature of the case requires that we determine all controverted facts, and reasonable inferences arising from the facts, in favor of appellant. Marco v. Marco, 196 Neb. 313, 242 N. W. 2d 867. This does not entitle appellant to inferences arising from speculation, conjecture, or imagination.
Appellant’s principal contention is that appellee is engaged in an illicit relationship with Gary Klabunde, appellant’s younger brother, to the detriment of the children. Appellee is 34 years of age and Gary Klabunde is 19. Gary’s frequent presence around the home, both before and after the divorce, is not disputed. William and Gary operated a small engine repair service from the home prior to the divorce and Gary has continued with the business since the divorce. Appellee testified that Gary helped with the children and other things around the house, and, in return, she frequently included him in the family dinner hour and did some of his washing. Appellee admits that Gary discussed marriage, but she refused. She denies any improper relationship. The record is completely void of any evidence which would warrant a reasonable inference of improper conduct or a material change of circumstances. The dismissal was proper and the judgment is affirmed. Appellee is awarded the sum of $500 for the services of her attorney in this court.
Affirmed.